DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1, 8, 13, and 17 stand rejected for double patenting.  Claims 5, 6, 14, and 15 stand rejected under Section 112(a) for lack of enablement for the full scope of the claims.  Claims 1-25 stand objected to.  The drawings and specification stand objected to.  Claims 1, 8, 13, and 17 have been indicated as having allowable subject matter if the objections were addressed and a terminal disclaimer filed.  Claims 2-4, 7, 9-12, 16, 18, and 19 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form.  Claims 5, 6, 14, and 15 have been indicated as having allowable subject matter if the Section 112(a) matters were addressed and if the claims were placed in independent form and if the claim objections were addressed.  Claims 20-25 stand allowed if the claim objections were addressed.
Applicants amended independent claims 1, 13, and 20, and canceled claims 2, 5, 6, 14, and 15.  Applicants provided a replacement drawing and amended the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the drawing objection: Applicants’ amendment overcomes the previously noted objection and is accepted and entered.  No new matter has been added.  The previously noted drawing objection is withdrawn.
Specification objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Claim objections: Applicants’ amendments overcome the previously noted objections to the claims and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Section 112(a) rejections: Applicants’ cancellation of claims 5, 6, 14, and 15 renders moot the Section 112(a) rejections.  These rejections are withdrawn as moot.
Double patenting rejections: By amending independent claims 1, 13, and 20 to add subject matter from claim 2, which was not rejected for double patenting, applicants’ amendments overcome the previously noted double patenting rejections.  These rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1, 3, 4, 7-13, and 16-25 are allowed.
Note: No amendments are made with this Examiner’s Comment.
 
Reasons for Allowance
Claims 1, 3, 4, 7-13, and 16-25 are allowed.
The closest prior art is Lee, U.S. Pat. Pub. No. 2010/0202184, in view of Choi, U.S. Pat. Pub. No. 2015/0255469, which, as discussed in the January 7, 2022 Final Office Action, discloses all the limitations, except the requirement that the first, initial, resistance be greater than the second, permanent, resistance.  Other related art identified also discloses that the initial resistance is less than the permanent resistance, not greater as the claims require. Thus, the claimed limitation is not found in the prior art.  
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a source electrode in contact with a source area on a substrate, wherein the substrate is a bulk substrate or a silicon-on-insulator (SOl) substrate; a drain electrode in contact with a drain area on the substrate; a fin area including silicon and between the source area and the drain area; a gate electrode above the fin area and above the substrate; wherein the source area, the fin area, the gate electrode, and the drain area form a FinFET transistor, a first resistance exists between the source electrode, the fin area, and the drain electrode, and wherein a second resistance exists between the source electrode and the drain electrode via a path through the fin area that couples the source electrode and the drain electrode, wherein the path is formed after a programming operation is performed to apply a programming voltage between the source electrode and the drain electrode to generate a current between the source electrode, the fin area, and the drain electrode, wherein the first resistance is an initial resistance and the second resistance is a subsequent permanent resistance, and wherein the first resistance is greater than the second resistance”, in combination with the remaining limitations of the claim.
With regard to claims 3, 4, and 7-12: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 13: The claim has been found allowable because the prior art of record does not disclose “forming a source area on a substrate, a drain area on the substrate, and a fin area including silicon and between the source area and the drain area, wherein the substrate is a bulk substrate or a silicon-on-insulator (SOI) substrate; forming a source electrode in contact with the source area; forming a drain electrode in contact with the drain area; forming a gate electrode above the fin area and above the substrate, wherein the source area, the fin area, the gate electrode, and the drain area form a FinFET transistor, a first resistance exists between the source electrode, the fin area, and the drain electrode, and wherein a second resistance exists between the source electrode and the drain electrode via a path through the fin area that couples the source electrode and the drain electrode, wherein the path is formed after a programming operation is performed to apply a programming voltage between the source electrode and the drain electrode to generate a current between the source electrode, the fin area, and the drain electrode, wherein the first resistance is an initial resistance and the second resistance is a subsequent permanent resistance, and wherein the first resistance is greater than the second resistance”, in combination with the remaining limitations of the claim.
With regard to claims 16-19: The claims have been found allowable due to their dependency from claim 13 above.
With regard to claim 20: The claim has been found allowable because the prior art of record does not disclose “an antifuse memory array coupled to the circuit board, wherein the antifuse memory array includes a plurality of antifuse cells, an antifuse cell of the plurality of antifuse cells includes an antifuse element and a selector, and wherein the antifuse element includes: App. No. 15/943,0098 Examiner: Hall, Victoria Kathleen Docket No. AA4143-US 111548-236861Art Unit: 2897a source electrode in contact with a source area on a substrate, wherein the source electrode is coupled to a bit line of the antifuse memory array; a drain electrode in contact with a drain area on the substrate, wherein the drain electrode is coupled to a first contact of the selector, and the selector includes a second contact coupled to a word line of the antifuse memory array; a fin area including silicon and between the source area and the drain area; and a gate electrode above the fin area and above the substrate; wherein the source area, the fin area, the gate electrode, and the drain area form a FinFET transistor, a first resistance exists between the source electrode, the fin area, and the drain electrode, and wherein a second resistance exists between the source electrode and the drain electrode via a path through the fin area that couples the source electrode and the drain electrode, wherein the path is formed after a programming operation is performed to apply a programming voltage between the source electrode and the drain electrode to generate a current between the source electrode, the fin area, and the drain electrode, wherein the first resistance is an initial resistance and the second resistance is a subsequent permanent resistance, and wherein the first resistance is greater than the second resistance”, in combination with the remaining limitations of the claim.
With regard to claims 21-25: The claims have been found allowable due to their dependency from claim 20 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897